                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 19-62270-CIV-SMITH

GUCCI AMERICA, INC.,

               Plaintiff,

vs.

AMPTDRESS, et al.,

               Defendants.


                                                  /

      ORDER GRANTING MOTION FOR ENTRY OF PRELIMINARY INJUNCTION

        THIS CAUSE came before the Court upon Plaintiff’s Motion for Entry of Preliminary

Injunction (the “Motion”) [DE 6]. The Court has carefully reviewed the Motion and the record

and is otherwise fully advised in the premises.

        By the instant Motion, Plaintiff, Gucci America, Inc. (“Plaintiff”) moves for entry of a

preliminary injunction against Defendants, the Individuals, Partnerships, and Unincorporated

Associations Identified on Schedule “A” hereto (collectively “Defendants”) pursuant to 15

U.S.C. § 1116 and Fed. R. Civ. P. 65, and The All Writs Act, 28 U.S.C. § 1651(a).

        The Court convened a hearing on October 7, 2019, at which only counsel for Plaintiff

was present and available to present evidence supporting the Motion. Because Plaintiff has

satisfied the requirements for the issuance of a preliminary injunction, the Court will now grant

Plaintiff’s Motion for Preliminary Injunction.
                                 I.      Factual Background 1

        Plaintiff is the owner of the following trademarks, which are valid and registered on the

Principal Register of the United States Patent and Trademark Office (the “Gucci Marks”):


                        Registration     Registration
     Trademark                                                      Class(es) / Good(s)
                         Number             Date

                                                         IC 018 – pocketbooks, wallets, travel
                                                         and duffel bags, attache cases, toilet
                                                         cases sold empty and shoe bags.

                                         September 9,    IC 018 – umbrellas.
       GUCCI             0,876,292
                                            1969
                                                         IC 021 – vacuum bottles, compacts sold
                                                         empty and vanity cases sold empty.

                                                         IC 025 – shoes and boots.

                                                         IC 025 – neckties, scarves, footwear,
                         1,097,555       July 25, 1978
                                                         shirts, sweaters, and coats.

                                                      IC 025 – neckties, scarves, belts,
                                         November 21,
                         1,106,722                    footwear, shirts, sweaters, coats, suits,
                                            1978
                                                      and bathing suits.
                                                      IC 018 – wallets, purses, handbags,
                                                      shoulder bags, clutch bags, tote bags,
                                         November 28, card cases, partly and wholly of leather,
                         1,107,311
                                            1978      key cases, passport cases, cosmetic
                                                      cases, attache cases, valises, suitcases,
                                                      duffles.

                                                         IC 018 – wallets, purses, handbags,
                                                         shoulder bags, clutch bags, tote bags,
                         1,122,780       July 24, 1979
                                                         card cases, attache cases, valises,
    (Green Red Green
      Stripe Design)
                                                         suitcases, duffles, and key cases.

                                                       IC 025 – clothing-namely, neckties,
                         1,158,170       June 23, 1981 scarves, belts, footwear, shirts, coats,
                                                       hats, dresses, and bathing suits.


1
 The factual background is taken from Plaintiff’s Amended Complaint, Motion, and supporting
Declarations submitted by Plaintiff.


                                                2
                   Registration    Registration
 Trademark                                                   Class(es) / Good(s)
                    Number            Date


                                                   IC 025 – neckties, scarves, belts,
                                   September 8,    footwear, shirts, sweaters, coats, suits,
    GUCCI           1,168,477
                                      1981         dressing gowns, hats, socks, dresses, and
                                                   bathing suits.




                    1,483,526      April 5, 1988   IC 025 – footwear.
(Green Red Green
  Stripe Design)



                                   November 8,     IC 018 – purses, handbags, shoulder
                    1,511,774
                                      1988         bags, clutch bags, and tote bags.
 (Blue Red Blue
  Stripe Design)


                                    January 10,
                    3,039,629                      IC 025 – footwear and belts.
                                       2006

                                                   IC 018 – wallets, purses, handbags, tote
                                    January 10,    bags, business card cases, credit card
                    3,039,630
                                       2006        cases and key cases, partly or wholly of
                                                   leather.

                                                   IC 025 – neckties, scarves, belts,
                    3,072,547     March 28, 2006
                                                   footwear and gloves.

                                                 IC 018 – wallets, purses, handbags,
                                                 shoulder bags, clutch bags, tote bags,
                                                 business card cases, credit card cases,
                    3,072,549     March 28, 2006 partly and wholly of leather, key cases,
                                                 cosmetic cases sold empty, briefcases,
                                                 attaché cases, valises, suitcases and
                                                 duffles.




                                         3
            Registration    Registration
Trademark                                              Class(es) / Good(s)
             Number            Date

                                            IC 009 – eyeglass frames and
                                            sunglasses.

                                            IC 014 – jewelry and watches.

                                            IC 016 – agendas and notebooks.

                                            IC 018 – wallets, purses, handbags,
                             February 5,
             3,378,755                      shoulder bags, clutch bags, tote bags,
                                2008
                                            business card cases, credit card cases,
                                            partly and wholly of leather, key cases,
                                            cosmetic cases sold empty, briefcases,
                                            attaché cases, valises, suitcases and
                                            duffles.

                                            IC 025 – scarves, belts, footwear, shirts,
                                            sweaters, coats, suits.
                                            IC 014 – jewelry.

                                           IC 018 – wallets, purses, handbags,
                                           shoulder bags, clutch bags, tote bags,
                                           business card cases, credit card cases
                                           partly and wholly of leather, key cases,
             4,220,947     October 9, 2012
                                           cosmetic cases sold empty, briefcases,
                                           attaché cases, valises, suitcases and
                                           duffel bags.

                                            IC 025 – neckties, scarves, belts,
                                            footwear and gloves.
                                            IC 014 – jewelry.

                                            IC 018 – wallets, purses, handbags,
                                            shoulder bags, clutch bags, tote bags,
                                            business card cases, credit card cases
                             October 23,    partly and wholly of leather, key cases,
             4,229,081
                                2012        cosmetic cases sold empty, briefcases,
                                            attache cases, valises, suitcases and
                                            duffel bags.

                                            IC 025 – neckties, scarves, belts,
                                            footwear and gloves.



                                  4
                   Registration    Registration
 Trademark                                                    Class(es) / Good(s)
                    Number            Date

                                                 IC 025 – shorts, pants, jeans, leggings, t-
                                                 shirts, polo shirts, shirts, sweaters,
                                                 sweatshirts, dresses, skirts, swimwear,
                    4,379,039     August 6, 2013
                                                 one piece garments for infants and
(Green Red Green                                 toddlers, cloth bibs, scarves, ties, hats,
  Stripe Design)
                                                 gloves, suspenders, belts.

                                                   IC 009 – bicycle helmets; eyewear.

                                                   IC 012 – bicycles.

                                                   IC 018 – backpacks, cosmetic cases sold
                    4,555,556     June 24, 2014
                                                   empty partly and wholly of leather.

                                                   IC 025 – scarves, belts, footwear, t-
                                                   shirts, shirts, pants, blazers, sweatshirts,
                                                   sweat pants, hats, and dresses.
                                                   IC 009 – protective covers and cases for
                                                   mobile electronic devices and
                    4,563,071      July 8, 2014    computers.

                                                   IC 014 – watches.
                                                   IC 009 – protective covers and cases for
                                                   mobile electronic communication
                                                   devices and computers; computer
   GUCCI            4,563,098      July 8, 2014    application software for all mobile
                                                   devices, namely, software for providing
                                                   information in the field of fashion, the
                                                   arts and lifestyle.
                                                   IC 018 – handbags, shoulder bags,
                                                   clutch bags, tote bags, briefcases,
                                                   business card cases, credit card cases,
                                                   backpacks, key cases, passport cases,
                                                   cosmetic cases sold empty, valises,
   GUCCI            4,563,132      July 8, 2014
                                                   suitcases, luggage, all the foregoing
                                                   being made in whole or in part of
                                                   leather; pet accessories, namely,
                                                   carriers, collars and leashes; pet collar
                                                   accessories, namely, charms.




                                         5
                   Registration    Registration
 Trademark                                                   Class(es) / Good(s)
                    Number            Date

                                                   IC 014 – jewelry and key rings of
                                                   precious metal.

                                                   IC 009 – eyeglasses and sunglasses and
                                                   cases therefor; protective covers and
                                                   cases for mobile electronic
                                                   communication devices and computers;
                    4,567,112      July 15, 2014   cell phone straps; computer carrying
                                                   cases.
(Green Red Green
  Stripe Design)
                                                   IC 018 – cosmetic cases sold empty,
                                                   suitcases, luggage, duffle bags, diaper
                                                   bags partly and wholly of leather; pet
                                                   accessories, namely, carriers, collars and
                                                   leashes.
                                                   IC 009 – protective covers and cases for
                                                   mobile electronic communications
                                                   devices and computers; computer cases
                                                   made of leather.

                                                   IC 014 – watches.

                    4,583,258     August 12, 2014 IC 018 – backpacks, trollies, baby bags,
                                                  computer cases made of leather, garment
                                                  bags, pet accessories, namely, carriers,
                                                  collars and leashes; pet collar
                                                  accessories, namely, charms.

                                                   IC 025 – clothing, namely, shirts and
                                                   jackets.
                                                   IC 018 – handbags and wallets.
                                   November 1,
                    5,073,022
                                      2016
                                                   IC 025 – belts and footwear.
                                                 IC 018 – handbags, tote bags, shoulder
                                                 bags, pouches of leather, travelling cases
                    5,183,371     April 11, 2017
                                                 of leather and leather credit card cases
                                                 and holders.




                                         6
                         Registration    Registration
    Trademark                                                      Class(es) / Good(s)
                          Number            Date

                                                         IC 014 – watches.

                                                         IC 018 – handbags, shoulder bags, tote
                                         September 5,
                           5,279,452                     bag and wallets.
                                            2017
                                                         IC 025 – clothing, namely, scarves,
                                                         neckties and footwear.

(See Declaration of Jessica Haugen in Support of Plaintiff’s Motion for Preliminary Injunction

(“Haugen Decl.”) ¶¶ 4-5; see also United States Trademark Registrations of the Gucci Marks at

issue attached as Composite Exhibit 1 to the Amended Complaint.) The Gucci Marks are used in

connection with the manufacture and distribution of high quality goods in the categories

identified above. (See id. ¶ 5.)

       Defendants, by operating e-commerce stores via Internet marketplace platforms under

their seller identification names or commercial Internet websites under their domain names

identified on Schedule “A” hereto (the “Seller IDs and Subject Domain Names”), have

advertised, promoted, offered for sale, or sold goods bearing and/or using what Plaintiff has

determined to be counterfeits, infringements, reproductions, and/or colorable imitations of the

Gucci Marks. (See Haugen Decl. ¶¶ 10-14; Declaration of T. Raquel Wiborg-Rodriguez in

Support of Plaintiff’s Motion for Preliminary Injunction (“Wiborg-Rodriguez Decl.”) ¶ 2;

Declaration of Kathleen Burns in Support of Plaintiff’s Motion for Preliminary Injunction

(“Burns Decl.”) ¶ 4; Declaration of Eric Rosaler in Support of Plaintiff’s Motion for Preliminary

Injunction (“Rosaler Decl.”) ¶ 4.)

       Although each Defendant may not copy and infringe each Gucci Mark for each category

of goods protected, Plaintiff has submitted sufficient evidence showing that each Defendant has

infringed, at least, one or more of the Gucci Marks. (See Haugen Decl. ¶¶ 10-14.) Defendants


                                               7
are not now, nor have they ever been, authorized or licensed to use, reproduce, or make

counterfeits, reproductions, or colorable imitations of the Gucci Marks. (See id. at ¶¶ 10, 13-14.)

       Plaintiff’s counsel retained Invisible Inc and AED Investigations, Inc. (“AED”), both

licensed private investigative firms, to investigate the promotion and sale of counterfeit and

infringing versions of Plaintiff’s branded products by Defendants and to obtain the available

payment account data for receipt of funds paid to Defendants for the sale of counterfeit versions

of Plaintiff’s branded merchandise through the Seller IDs and Subject Domain Names. (Haugen

Decl. ¶ 11; Burns Decl. ¶ 3; Rosaler Decl. ¶ 3; Wiborg-Rodriguez Decl. ¶ 2.) Invisible Inc and

AED collectively accessed each 2 of the e-commerce stores and commercial Internet websites

operating under Defendants’ Seller IDs and Subject Domain Names, placed an order for the

purchase of a product bearing counterfeits of, at least, one of the Gucci Marks at issue in this

action, and requested each product to be shipped to one of their addresses in the Southern

District of Florida. (See Burns Decl. ¶ 4; Rosaler Decl. ¶ 4.) Following submission of the orders,

Invisible Inc and AED finalized payment for the Gucci branded items purchased from

Defendants to Defendants’ respective payment accounts and/or payee 3 as identified on Schedule


2
  Invisible Inc made purchases from each Defendant as identified on Schedule “A” to the
Declaration of Kathleen Burns in Support of Plaintiff’s Application for Preliminary Injunction.
(See Burns Decl. ¶ 4, n.2.) However, during the preparation and filing of the Application for
Preliminary Injunction, some Defendants changed their seller identification name. (Id.)
3
   Defendant Numbers 1-50 operate via the non-party Internet marketplace platform,
Amazon.com. (See Burns Decl. ¶ 4 n.3; Rosaler Decl. ¶ 4 n.1; Wiborg-Rodriguez Decl. ¶ 5.)
Amazon.com is an e-commerce marketplace that allows Defendants to conduct their commercial
transactions privately via Amazon’s payment processing and retention service, Amazon
Payments, Inc. (See id.)

Defendant Numbers 51-107 and 117 use money transfer and retention services with PayPal, Inc.
(See Burns Decl. ¶ 4; Wiborg-Rodriguez Decl. ¶ 6.)

Upon completion of Invisible Inc’s purchase from Defendant Number 63 and AED’s purchases
from Defendant Numbers 100-107, no PayPal e-mail account was provided on the transaction


                                                 8
“A” hereto. 4 (Id.) At the conclusion of the process, the detailed web page captures and images of

the Gucci branded items Invisible Inc and AED purchased via Defendants’ Seller IDs and

Subject Domain Names, together with photographs of the some of the items Invisible Inc

received, were sent to Plaintiff’s representative for review. (See Haugen Decl. ¶ 12; Burns Decl.

¶ 4; Rosaler Decl. ¶ 4; Wiborg-Rodriguez Decl. ¶ 2.) Plaintiff’s representative conducted a

review and visually inspected the Gucci branded items Invisible Inc and AED purchased via the

Seller IDs and Subject Domain Names and determined the products were non-genuine,

unauthorized versions of Plaintiff’s products. (See Haugen Decl. ¶¶ 13-14.)

       On September 12, 2019, Plaintiff filed its Complaint [DE 1] and thereafter its Amended

Complaint on October 4, 2019 [DE 18] against Defendants for federal trademark counterfeiting

and infringement, false designation of origin, common law unfair competition, and common law

trademark infringement. On September 12, 2019, Plaintiff filed its Ex Parte Application for

Entry of Temporary Restraining Order, Preliminary Injunction, and Order Restraining Transfer

of Assets [DE 6]. On September 17, 2019, this Court entered an Order Granting Ex Parte

Application for Entry of Temporary Restraining Order (the “TRO”) [DE 8] and temporarily

restrained Defendants from infringing the Gucci Marks at issue and restrained funds in the

page. (See Burns Decl. ¶ 4 n.4; Rosaler Decl. ¶ 4 n.2.) However, PayPal is able to identify a
PayPal account using the Transaction ID. (See id.) Accordingly, the Transaction IDs for Invisible
Inc’s and AED’s purchases from Defendant Numbers 63 and 100-107 are identified on Schedule
“A” (See id.)

The payee for the orders placed from Defendant Numbers 108-116’s Wish.com Seller IDs
identifies “PayPal *Wish.” (See Burns Decl. ¶ 4 n.5; Wiborg-Rodriguez Decl. ¶ 7.) “WISH
(ContextLogic Inc.)” is the named PayPal recipient for individual transactions conducted with
sellers through Wish.com. (Id.)

Defendant Number 118 use money transfer services with TransferWise Inc. (See Burns Decl. ¶ 4;
Wiborg-Rodriguez Decl. ¶ 8.)
4
 Additional contact email addresses for Defendant Numbers 117 and 118 are is also identified
on Schedule “A” hereto. (See Burns Decl. ¶ 4 n.6; Wiborg-Rodriguez Decl. ¶ 3.)


                                                9
payment accounts associated with the Defendants. Pursuant to the Court’s September 17, 2019

TRO, Plaintiff properly served Defendants with a copy of the Complaint, the Court’s September

17, 2019 TRO, and all filings in this matter [see DE Nos. 20 and 21]. On October 7, 2019, the

Court conducted a hearing on Plaintiff’s Motion, at which only counsel for Plaintiff was in

attendance.

                                     II.     Legal Standard

       In order to obtain a preliminary injunction, a party must demonstrate “(1) [there is] a

substantial likelihood of success on the merits; (2) that irreparable injury will be suffered if the

relief is not granted; (3) that the threatened injury outweighs the harm the relief would inflict on

the non-movant; and (4) that the entry of the relief would serve the public interest.” Schiavo ex.

rel Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005); see also Levi Strauss & Co.

v. Sunrise Int’l. Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (applying the test to a

preliminary injunction in a Lanham Act case).

                                   III.    Conclusions of Law

       The declarations Plaintiff submitted in support of its Motion support the following

conclusions of law:

       A.      Plaintiff has a strong probability of proving at trial that consumers are likely to be

confused by Defendants’ advertisement, promotion, sale, offer for sale, or distribution of goods

bearing counterfeits, reproductions, or colorable imitations of the Gucci Marks, and that the

products Defendants are selling and promoting for sale are copies of Plaintiff’s products that bear

copies of the Gucci Marks.

       B.      Because of the infringement of the Gucci Marks, Plaintiff is likely to suffer

immediate and irreparable injury if a preliminary injunction is not granted. The following




                                                10
specific facts, as set forth in Plaintiff’s Amended Complaint, Motion, and accompanying

declarations, demonstrate that immediate and irreparable loss, damage, and injury will result to

Plaintiff and to consumers because it is more likely true than not that:

                1.      Defendants own or control e-commerce stores via Internet marketplace

platforms or commercial Internet websites operating under their seller identification names and

domain names which advertise, promote, offer for sale, and sell products bearing counterfeit and

infringing trademarks in violation of Plaintiff’s rights; and

                2.      There is good cause to believe that more counterfeit and infringing

products bearing Plaintiff’s trademarks will appear in the marketplace; that consumers are likely

to be misled, confused, or disappointed by the quality of these products; and that Plaintiff may

suffer loss of sales for its genuine products.

        C.      The balance of potential harm to Defendants in restraining their trade in

counterfeit and infringing branded goods if a preliminary injunction is issued is far outweighed

by the potential harm to Plaintiff, its reputation, and its goodwill as a manufacturer and

distributor of quality products if such relief is not issued.

        D.      The public interest favors issuance of the preliminary injunction to protect

Plaintiff’s trademark interests and protect the public from being defrauded by the palming off of

counterfeit goods as Plaintiff’s genuine goods.

        E.      Under 15 U.S.C. § 1117(a), Plaintiff may be entitled to recover, as an equitable

remedy, the illegal profits gained through Defendants’ distribution and sales of goods bearing

counterfeits and infringements of the Gucci Marks. See Reebok Int’l, Ltd. v. Marnatech Enters.,

Inc., 970 F.2d 552, 559 (9th Cir. 1992) (quoting Fuller Brush Prods. Co. v. Fuller Brush Co.,

299 F.2d 772, 777 (7th Cir. 1962) (“An accounting of profits under § 1117(a) is not synonymous




                                                   11
with an award of monetary damages: ‘[a]n accounting for profits . . . is an equitable remedy

subject to the principles of equity.’”)).

        F.      Requesting equitable relief “invokes the district court’s inherent equitable powers

to order preliminary relief, including an asset freeze, in order to assure the availability of

permanent relief.” Levi Strauss & Co., 51 F.3d at 987 (citing Federal Trade Commission v.

United States Oil & Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984)).

        G.      In light of the inherently deceptive nature of the counterfeiting business, and the

likelihood that Defendants have violated federal trademark laws, Plaintiff has good reason to

believe Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this

Court unless those assets are restrained.

        Upon review of Plaintiff’s Amended Complaint, Motion, and supporting evidentiary

submissions, it is hereby

        ORDERED that Plaintiff’s Motion for Preliminary Injunction [DE 6] is GRANTED,

according to the terms set forth below:

        (1)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice

of this Order are hereby restrained and enjoined until further Order of this Court:

                    a. From manufacturing, importing, advertising, promoting, offering to sell,
                       selling, distributing, or transferring any products bearing the Gucci Marks,
                       or any confusingly similar trademarks, other than those actually
                       manufactured or distributed by Plaintiff; and

                    b. From secreting, concealing, destroying, selling off, transferring, or
                       otherwise disposing of: (i) any products, not manufactured or distributed
                       by Plaintiff, bearing and/or using the Gucci Marks, or any confusingly
                       similar trademarks; (ii) any evidence relating to the manufacture,
                       importation, sale, offer for sale, distribution, or transfer of any products
                       bearing and/or using the Gucci Marks, or any confusingly similar
                       trademarks; or (iii) any assets or other financial accounts subject to this
                       Order, including inventory assets, in the actual or constructive possession


                                                12
                       of, or owned, controlled, or held by, or subject to access by, any
                       Defendant, including, but not limited to, any assets held by or on behalf of
                       any Defendant.

       (2)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice

of this Order shall immediately discontinue, until further Order of this Court, the use of the

Gucci Marks, or any confusingly similar trademarks, on or in connection with all Internet based

e-commerce stores and Internet websites owned and operated, or controlled by them, including

the Internet based e-commerce stores and Internet websites operating under the Seller IDs and

Subject Domain Names;

       (3)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice

of this Order shall immediately discontinue, until further Order of this Court, the use of the

Gucci Marks, or any confusingly similar trademarks, within metatags or other markers within

website source code, from use on any webpage (including as the title of any web page), from any

advertising links to other websites, from search engines’ databases or cache memory, and any

other form of use of such terms that are visible to a computer user or serves to direct computer

searches to Internet based e-commerce stores and Internet websites registered, owned, or

operated by any Defendant, including the Internet based e-commerce stores and Internet websites

operating under the Seller IDs and Subject Domain Names;

       (4)     Each Defendant shall not transfer ownership of the Internet based e-commerce

stores or Internet websites operating under their Seller IDs and Subject Domain Names during

the pendency of this action, or until further order of the Court;

       (5)     Each Defendant shall continue to preserve copies of all computer files relating to

the use of any of the Internet based e-commerce stores or Internet websites under their Seller IDs


                                                 13
and Subject Domain Names and shall take all steps necessary to retrieve computer files relating

to the use of the Internet based e-commerce stores or Internet websites operating under the Seller

IDs and Subject Domain Names that may have been deleted before the entry of this Order;

         (6)   Upon receipt of notice of this Order, Defendants and all financial institutions,

payment processors, banks, escrow services, money transmitters, or marketplace platforms,

including but not limited to, Amazon Payments, Inc. (“Amazon”), PayPal, Inc. (“PayPal”),

ContextLogic, Inc., which operates the Wish.com website (“ContextLogic”), TransferWise Inc

(“TransferWise”), and their related companies and affiliates shall, to the extent not already done,

(i) immediately identify all financial accounts and/or sub-accounts, associated with the Internet

based e-commerce stores and Internet websites operating under the Seller IDs and Subject

Domain Names, and/or the e-mail addresses identified on Schedule “A” hereto, as well as any

other accounts of the same customer(s); (ii) identify all other accounts which transfer funds into

the same financial institution account(s) or any of the other financial accounts subject to this

Order; (iii) restrain the transfer of all funds, as opposed to ongoing account activity, held or

received for their benefit or to be transferred into their respective financial accounts, and any

other financial accounts tied thereto; and (iv) immediately divert those restrained funds to a

holding account for the trust of the Court;

         (7)   Upon receipt of notice of this Order, Defendants and any money transmitters,

including but not limited to, TransferWise, and their related companies and affiliates, shall

further, to the extent not already done, put a hold on and prohibit the withdraw and transfer of

funds in any money transfer accounts used by Defendants for the receipt of funds in connection

with the sale of goods bearing and/or using counterfeits and/or infringements of the Gucci

Marks;




                                                14
        (8)    Upon receipt of notice of this Order, Defendants and all financial institutions,

payment processors, bank, escrow services, money transmitters, or marketplace platforms

receiving notice of this Order, including but not limited to, Amazon, PayPal, ContextLogic,

TransferWise, and their related companies and affiliates, shall further, to the extent not already

done, provide the Plaintiff’s counsel with all data that details (i) an accounting of the total funds

restrained and identifies the financial account(s) and sub-account(s) which the restrained funds

are related to, and (ii) the account transactions related to all funds transmitted into the financial

account(s) and sub-account(s) which have been restrained. No funds restrained by this Order

shall be transferred or surrendered by any financial institution, payment processor, bank, escrow

service, money transmitter, or marketplace website, including but not limited to, Amazon,

PayPal, ContextLogic, TransferWise, and their related companies and affiliates for any purpose

(other than pursuant to a chargeback made pursuant to their security interest in the funds)

without the express authorization of this Court;

        (9)    Any Defendant or financial institution account holder subject to this Order may

petition the Court to modify the asset restraint set out in this Order;

        (10)   This Order shall apply to the Seller IDs and Subject Domain Names, associated e-

commerce stores and websites, and any other seller identification names, e-commerce stores,

domain names and websites, or financial accounts which are being used by Defendants for the

purpose of counterfeiting the Gucci Marks at issue in this action and/or unfairly competing with

Plaintiff;

        (11)   Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

Plaintiff shall maintain its previously posted bond in the amount of Ten Thousand Dollars and

Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for a




                                                   15
wrongful injunction or restraint, during the pendency of this action, or until further Order of the

Court. In the Court’s discretion, the bond may be subject to increase should an application be

made in the interest of justice;

       (12)    Additionally, for the purpose of providing additional notice of this proceeding,

and all other pleadings, orders, and documents filed herein, the owners, operators and/or

administrators of the Internet marketplace websites and/or financial institutions, payment

processors, banks, escrow services, money transmitters, and marketplace platforms, including

but not limited to Amazon.com, Inc., PayPal, eBay.com, ContextLogic, TransferWise, and their

related companies and affiliates shall, to the extent not already done, at Plaintiff’s request,

provide Plaintiff’s counsel with any e-mail address known to be associated with Defendants’

respective Seller IDs;

       (13)    This Order shall remain in effect during the pendency of this action, or until such

further date as set by the Court or stipulated to by the parties.

       DONE AND ORDERED in Fort Lauderdale, Florida, this 7th day of October, 2019.



                                               ________________________________
                                               RODNEY SMITH
                                               United States District Judge


Copies provided to:

Counsel of Record




                                                  16
                                SCHEDULE “A”
             DEFENDANTS BY NUMBER, SELLER ID, SUBJECT DOMAIN NAME,
         FINANCIAL ACCOUNT INFORMATION, STORE URL, AND E-MAIL ADDRESS

Def.                                                                        Store URL /
           Defendant / Seller ID       Financial Account Information
No.                                                                    Customer Service E-mail
 1     AMPTdress                       AM0Y5MQC3BRGD
 2     Big Different Store             A3MZL9PO82W5MF
       BOLBanana
 3     a/k/a DZH                       A3SB0V061CEEA8
 4     Boutique.                       A1HJD81J8Q4I26
 5     BruceMarry                      AW5N7YOKBIWWL
 6     China Culture and Art           A3BYMVW9HW3B22
 7     Cyclyyoo Store                  A1HWLKZ9KXQAZQ
 8     Dale Nixon                      A34AAJYFQ3FVGZ
 9     DeRoseStore                     AGND7OBE183ZN
10     DF24ddhg1                       A2VS2UAA8S53XR
11     Dorapocket                      A3Q8H5FJOY270Z
12     DUOAI                           A7QIYBQNYANH9
13     EleeFun                         A18QIYPCFOQOLE
14     EXPEDER                         A12VR8BD9YFS77
15     Fendona                         A24ZJXKYQN7IXJ
16     Harry Brown                     A219K90V095X5W
       HOtsell
17     a/k/a afsfddsgfgh               A39J22BZB45SQ9
18     KDUST                           AJ6JGJBZQTYQV
       langfangyingfabaowencailiaoyo
19     uxiangongsi                     A1U9FSOX0S08K7
20     Leadlion                        A2QYI3K782T5VW
21     MAGOR                           A9M9OG58PGJEN
22     MAKGOT                          A3FG8CJ1DDD8B1
23     MengXiangShangMao               A1UKXMTPFGGPQF
24     Mingyuming                      A1AE8PBXQUQTZ0
25     MoYoTo                          A31JPCJVXCS1XQ
26     naizhelun                       A372K72U6WFLF9
       NicebeltL
27     a/k/a HustonMc                  A271U4XS1OQYYX
28     qSkAif76xn                      AG3IBCJZXQZB1
29     Queenchanelv                    A1UKHPF6Q51DME
30     Rainbow after Storm             A1N2J3YS40EKBF
31     ranmei89                        A1N7K5TZKQ24CI
32     run2019belt                     A12BNCGNYZTXG3
33     Sasa eShop                      A3Q14VV9KDFIDU
34     ShannonSIsom                    AZCIRHK56XFV6
35     Sun Hui Bo                      AXU327NW4289D


                                                 17
Def.                                                                    Store URL /
           Defendant / Seller ID   Financial Account Information
No.                                                                Customer Service E-mail
 36    Suzanne Aldridge            A2K2WWFMEDC60V
 37    T TOP                       A34DTF29NVF61K
 38    Tian Tao2                   A3I0TMBOPRARUL
 39    TYMYsmyx                    A1IKWQ2N0RSMTX
       Usbandbug
40     a/k/a Mlover                AJ6K1BJZG0D47
41     YoGEE-Official              A29WJYZRP96VCN
42     youlongky                   A2D874I0QQQL2X
43     yunguantui7fr               A1DDJMOIC44B56
44     yuyue20                     A3IUHLBAB6ZAF4
45     ZERSGF                      A1HCDIT91XJMTS
46     CCLOIUY&                    A1BT2MEY7WRX8V
47     daituanjie321               A1A117JMUJPO27
48     kjelaeg                     A18L3WOLHA1SSQ
49     Liangdfgh                   A2NU1TJR926K3Q
50     TBETECH                     A1Z27LCTU8YTR0
51     4827069                     xiaodianx0403@163.com
52     ananmaru_0                  anangmaruf3444@gmail.com
53     andrea_case                 andrealistiantty@gmail.com
54     anxia_8857                  dosfilm236@126.com
55     asas8598                    bendrissasmae@gmail.com
56     asno_45                     aslanoman8819@outlook.com
57     bagupambud_0                Onerepaircomputer@gmail.com
58     bani-007                    akhweis2009@hotmail.com
59     bizworld-99                 damithsales@gmail.com
60     blackrose838                blackrosepay@yahoo.com
61     breto3998                   ricardh866@yahoo.com
62     cakep_65                    Cakepflady@gmail.com
                                   Transaction
63     chicbali                    ID: 6CC0538242012442D
64     chuangtianjingmi            17728606807@163.com
65     dananindr0                  rigalapinago@gmail.com
66     denbast                     lepaderapol@gmail.com
67     evbis-47                    eviemors@outlook.com
68     fangche_38                  neixiang25189@sina.com
69     goodagain20179              xowssa254789@sina.com
69     sincerity7440               xowssa254789@sina.com
70     gzllshumei                  taishanxi6667@sina.com
71     haryope                     soyawelanapo@gmail.com
72     homesepuluh0                akunrezeki40@gmail.com
       huamanlou25_0
73     a/k/a weba5869              maxiaoquan8858@163.com
74     jiucheng51009047            jiucheng5100904@163.com


                                             18
Def.                                                                     Store URL /
            Defendant / Seller ID   Financial Account Information
No.                                                                 Customer Service E-mail
 75    leste_mell                   melly.lester8924@yahoo.com.au
 76    maddpe-39                    maddigopn@outlook.com
 77    maulanric0                   CatricelynCoons@gmail.com
 78    meldpratam-0                 meldapratama59@gmail.com
 79    mendis-groups                mendisgroups@gmail.com
 80    moshan_29                    shuncheng454269@sina.com
 81    qipej2548                    a45461990@sina.com
       qpbh9129
82     a/k/a high-quality-bag       18520566080@163.com
83     qunla-84                     fengruilu6549@sina.com
84     shouyashi475455-3            htjyc0852@163.com
85     soufiane09                   soufiane-benhima09@outlook.fr
86     stars_jersey                 sayad.real@gmail.com
       store1081
87     a/k/a luxury1081             draoui_1081@hotmail.com
88     ts49cd                       ts49cd8@163.com
89     w13716706723                 geili2114@126.com
90     wpeeq7772                    anguolu2871@sina.com
91     xinge47763                   xinge4776@sina.com
92     xjub9500                     shimiao13hao@sina.com
93     xuweihai6688                 xuweihai456@126.com
94     yaguangdianzi_86             hongyaguangdianzi@outlook.com
95     yehaha-store                 yahroni9@gmail.com
96     zeroyiyang                   zhangxs@sohu.com
97     zhigaowusi447                chaxiang6859@126.com
98     zhu81-93                     zhu81851313@163.com
99     zuozuowang                   yeyu06052876@163.com
                                    Transaction
100    aagun-22                     ID: 8V963295H37651740
                                    Transaction
101    albmelod_0                   ID: 0TW708430B465503E
                                    Transaction
102    custom_g                     ID: 2PG970980H417240R
                                    Transaction
103    jokid24                      ID: 3PP82053S51497037
                                    Transaction
104    krisna_store                 ID: 74026054HF6375843
                                    Transaction
105    lent.e.rab22                 ID: 7U185761KP191830W
                                    Transaction
106    lutfhad-7                    ID: 22706978T2383400T
                                    Transaction
107    ujansugand-0                 ID: 5FT8745599701061E


                                               19
Def.                                                                            Store URL /
              Defendant / Seller ID   Financial Account Information
No.                                                                       Customer Service E-mail
                                                                      https://www.wish.com/merchant/
108    aygxyyouth0106                 PAYPAL *WISH                    5aa1f41d2fbbdc2564750876
                                                                      https://www.wish.com/merchant/
109    BYHUA                          PAYPAL *WISH                    5911aac14cb6762991bc5e83
                                                                      https://www.wish.com/merchant/
110    dhyyouth0119                   PAYPAL *WISH                    5a03fb9aeea5c573afed6043
                                                                      https://www.wish.com/merchant/
110    jinfeng zhang                  PAYPAL *WISH                    5ac1aef5823a3e73cfbe768a
                                                                      https://www.wish.com/merchant/
111    FANSER                         PAYPAL *WISH                    596cad3acdf3291fa50f6069
                                                                      https://www.wish.com/merchant/
112    GSLS                           PAYPAL *WISH                    5abd970b22fad71d2e32e4ea
                                                                      https://www.wish.com/merchant/
113    jwkj                           PAYPAL *WISH                    5971a386ec40ae735e897dbd
                                                                      https://www.wish.com/merchant/
114    ninping6224                    PAYPAL *WISH                    58d12ee3acb37b6bbd5d3402
                                                                      https://www.wish.com/merchant/
115    wangwangh                      PAYPAL *WISH                    5915d6414cb67610dade8dd4
                                                                      https://www.wish.com/merchant/
116    zhaoxiaojiededianpu            PAYPAL *WISH                    59292f01ff46145c81f5ebe6
117    bestluxurycases.com            diekuo@gmail.com                Voguelords@gmail.com
117    topluxurycases.com             diekuo@gmail.com
                                      TransferWise E-mail:
118    hignice.com                    274244030@qq.com                qianzhao2010@gmail.com




                                                 20
